Motion by defendant St. Martin’s Press Inc. granted and the temporary restraining order vacated pursuant to CPLR 5518, without costs. This court’s order of September 12, 1990, which sealed the motion papers, is vacated.
On the papers submitted, plaintiff has failed to substantiate the requisite element for a temporary restraining order, that of irreparable injury. Its claim that the safety of Israeli intelligence agents is endangered by defendants’ further acts of publication and dissemination of the book, "By Way of Deception” has not been sufficiently supported. Plaintiff has failed to overcome the heavy presumption against a prior restraint on publication (New York Times Co. v United States, 403 US 713). We also note that in view of the distribution of the book to approximately 1,500 wholesalers and to book reviewers of major media outlets, any grant of injunctive relief in this case would be ineffective (Nebraska Press Assn. v Stuart, 427 US 539, 565-566). Concur—Murphy, P. J., Ross, Carro and Rosenberger, JJ. [165 AD2d 712.]